            Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

BRIAN HANDEL D.M.D., P.C.                        :
                                                 :
                               PLAINTIFF,        :     CIVIL ACTION NO.
       V.                                        :
                                                 :
ALLSTATE INSURANCE COMPANY                       :
                                                 :     FIRST AMENDED COMPLAINT
                            DEFENDANT.           :     JURY TRIAL DEMANDED

                       PLAINTIFF’S FIRST AMENDED COMPLAINT

       Plaintiff, Brian Handel D.M.D., P.C., by way of Complaint, brings this action against

Defendant, Allstate Insurance Company, and alleges as follows:

                                     NATURE OF THE CASE

       1.       Plaintiff owns and operates Brian Handel D.M.D., P.C., a dental practice located in

Wayne, Pennsylvania.

       2.       To protect the business from property damage and the loss of income in the event

of a sudden suspension of operations for reasons outside of its control, Plaintiff purchased

commercial multiple peril insurance from Defendant, Allstate Insurance Company, including

specialty property coverage. A copy of the policy is attached as Exhibit 1.

       3.       Plaintiff’s insurance policy is an “all-risk” policy that provides coverage for all non-

excluded business losses.

       4.       The policy expressly includes “Business Income” coverage which promises to pay

for loss due to the necessary suspension of operations following loss to property and “Civil

Authority” coverage which promises to pay for losses caused by a civil or governmental authority

that prohibits access to the covered property.
              Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 2 of 20




         5.       The policy also provides “Extra Expense” coverage which promises to pay for

expenses incurred to minimize losses during the suspension of business operations.

         6.       On or about March 13, 2020, Plaintiff was forced to suspend or reduce business

operations following an order from Pennsylvania Governor Tom Wolf mandating the closure of

all non-life sustaining businesses in the Commonwealth in an effort to protect the public from the

global pandemic caused by COVID-19, a highly contagious respiratory virus that has upended

daily life and infected more than 2,000,000 people throughout the United States.

         7.       Having faithfully paid the policy premiums, Plaintiff made a claim for business

interruption, civil authority and/or extra expense coverage to recoup substantial, ongoing financial

losses directly attributed to a series of COVID-19 closure orders.

         8.       By letter dated May 28, 2020, Defendant wrongfully denied Plaintiff’s claim. The

letter is attached as Exhibit 2.

         9.       Through this action, Plaintiff seeks a declaratory judgment pursuant to 28 U.S.C.

§2201 that the subject policy covers Plaintiff’s financial losses. Plaintiff further seeks damages

for breach of contract on the basis that Defendant’s denial of coverage runs afoul of the language

of the policy and/or the public policy of this Commonwealth.

                                           THE PARTIES

         10.      Plaintiff, Brian Handel D.M.D., P.C. (hereinafter “Plaintiff” and/or “Handel”), is a

professional corporation, organized and existing under the laws of Pennsylvania with a physical

address and/or principal place of business at 295 Old Eagle School Road, Wayne, Pennsylvania

19087.




                                                                                                    2
           Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 3 of 20




        11.         Defendant,    Allstate   Insurance    Company   (hereinafter   “Allstate”   and/or

“Defendant”), an Illinois corporation, maintained a principal place of business at 2775 Sanders

Road, Northbrook, Illinois.

                                              JURISDICTION

        12.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332 because a complete diversity of citizenship exists between Plaintiff and Defendants and the

amount in controversy is greater than $75,000.

        13.         Plaintiff is a citizen of Pennsylvania.

        14.         Defendant is a citizen of Illinois.

        15.         This Court has personal jurisdiction over Defendant because at all relevant times

Defendant engaged in substantial business activities in and derived substantial revenue from

business activities within the Commonwealth of Pennsylvania, including soliciting, transacting

and conducting insurance business (including the subject policy) and administering claims within

the Commonwealth. Defendant purposely availed itself of the privilege of conducting business in

this forum by maintaining continuous and systematic contacts with this forum.

        16.         Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(2) because a

substantial portion of the acts which gave rise to this lawsuit occurred in this District. Venue is

also proper pursuant to 28 U.S.C. §1391(b)(3) because Defendant is subject to personal jurisdiction

in this District.

                                       FACTUAL BACKGROUND

A. PLAINTIFF’S INSURANCE COVERAGE

        17.         On or about September 9, 2019, Defendant entered into a contract of insurance with

the Plaintiff, whereby Plaintiff agreed to make payments to Defendant in exchange for Defendant’s



                                                                                                     3
            Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 4 of 20




promise to indemnify the Plaintiff for losses, including, but not limited to, business income losses

at 295 Old Eagle School Road, Wayne, Pennsylvania (the “Covered Property”), which is owned,

managed, and/or controlled by the Plaintiff.

          18.   The Covered Property is insured under Policy number 648863981, issued by

Defendant (hereinafter the “Policy”).

          19.   Plaintiff did not participate in the drafting or negotiation of the words used in the

Policy.

          20.   As the insured, Plaintiff had no leverage or bargaining power to alter or negotiate

the terms of the Policy.

          21.   The Policy provides (among other things) property, business personal property,

business income and extra expense, civil authority order, and additional coverages.

          22.   Plaintiff faithfully paid the policy premiums and reasonably expected that the

business interruption, extra expense and/or civil authority coverage provided by Defendant would

protect against losses in the event that state or local officials ordered the closure of its business due

to public safety concerns.

          23.   The Policy is an all-risk policy.

          24.   Defendant agreed to “pay for direct physical loss of or damage to Covered Property

. . . caused by or resulting from any Covered Cause of Loss.” Ex. 1, p. 1 of 53, Section I.A.

          25.   The policy defines Covered Causes of Loss as direct physical loss or damage

“unless the ‘loss’ is excluded or limited” by the Policy. Ex. 1, Section I.A3, p. 2 of 53.

          26.   In the Business Income (and Extra Expense) Coverage Form, Defendant agreed to

pay for Plaintiff’s actual loss of Business Income sustained due to the necessary suspension of its




                                                                                                       4
          Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 5 of 20




operations during the “period of restoration” caused by direct physical loss or damage. Ex. 1, p. 6

of 53, Section I.A.5f(1).

        27.     A “slowdown or cessation” of business activities at the Covered Property is a

“suspension” under the policy, for which Defendant agreed to pay for loss of Business Income

during the “period of restoration” that begins at the time of direct physical loss or damage. Ex. 1,

p. 7 of 53, Section I.A.5f(2)-(3).

        28.     “Business income” means net income (profit or loss) before tax that Plaintiff

would have earned if no physical loss or damage had occurred as well as continuing normal

operating expenses incurred.

        29.     In the Business Income (and Extra Expense) Coverage Form, Defendant also

agreed to pay necessary Extra Expense that Plaintiff incurred during the “period of restoration”

that the insureds would not have incurred if there had been no direct physical loss or damage to

the Covered Property.

        30.     “Extra expense” includes expenses to avoid or minimize the suspension of business,

continue operations, and to repair or replace property.

        31.     In the Business Income (and Extra Expense) Coverage Form, Defendant also agreed

to “pay for the actual loss of ‘Business Income’” that Plaintiff sustains “and any Extra Expense . . .

caused by action of civil authority that prohibits access to” the Covered Property when a Covered

Cause of Loss causes damage to property near the Covered Property, the civil authority prohibits

access to property immediately surrounding the damaged property, the Covered Property is within

the prohibited area, and the civil authority action is taken “in response to dangerous physical

conditions.” Ex. 1, p. 9 of 53, Section I.A.5(i).




                                                                                                    5
          Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 6 of 20




        32.     Within the insurance industry, and unknown to Plaintiff, the word “loss” and the

word “damage” have a customary usage more expansive than “loss” and “damage” as used in

policy, and “loss” and “damage” includes “contamination”.

        33.     The words “loss” and/or “damage” are not defined in the policy, are used for

different purposes within the policy, and have more than one potential meaning.

        34.     “Loss” and/or “damage” are not synonymous.

        35.     In this policy “damage” is used with the disjunctive “or” when paired with “loss”

and therefore must have a different meaning than “loss”.

        36.     The words “loss” and “damage” are ambiguous as used by Defendant.

        37.     The word “damage” should be interpreted to have its normal and ordinary meaning-

physical harm that impairs the value, usefulness or normal function of something.1

        38.     The COVID-19 virus causes direct physical damage, as well as indirect non-

physical damage, as that word is commonly used.

        39.     The word “loss” should be interpreted to have its normal and ordinary meaning.

        40.     Loss has been defined as follows:

                a. Loss is the fact of no longer having something or having less of it than
                   before.2

                b. Loss is the disadvantage you suffer when a valuable and useful thing is
                   taken away.3

                c. Decrease in amount, magnitude or degree.4

                d. The amount of an insured’s financial detriment by death or damage that
                   the insurer is liable for.5


1
  https://www.lexico.com/definition/damage
2
  https://www.collinsdictionary.com/us/dictionary/english/loss
3
  https://www.collinsdictionary.com/us/dictionary/english/loss
4
  https://www.merriam-webster.com/dictionary/loss
5
  https://www.merriam-webster.com/dictionary/loss

                                                                                                 6
          Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 7 of 20




       41.     Loss, as that word is commonly used, need neither be direct nor physical.

       42.     The Business Income, Extra Expense and Civil Authority provisions of the Policy

were triggered by damage and loss caused by COVID-19, the related closure orders issued by

local, state and federal authorities, and Plaintiff’s inability to use and/or restricted use of the

Covered Property.

B. THE COVID-19 PANDEMIC

       43.     On March 11, 2020, the World Health Organization officially declared COVID-19

a global pandemic.

       44.     COVID-19 is a cause of real physical loss and damage to Covered Property.

       45.     COVID-19 is a physical substance.

       46.     COVID-19 remains stable and transmittable in aerosols for up to three hours, up to

24 hours on cardboard and up to two to three days on plastic and stainless steel.6

       47.     The ability of the deadly virus to physically infect and remain on surfaces of objects

or materials, i.e. “fomites,” for up to twenty-eight (28) days has prompted health officials in

countries like China, Italy, France and Spain to disinfect and fumigate public areas before

reopening them.

       48.     To avoid the increased risk of contracting the virus in congregate environments, the

U.S. Centers for Disease Control and Prevention (“CDC”) advised against gatherings of more than

10 people.




6
  See e.g. https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces (last
accessed May 23, 2020).

                                                                                                   7
            Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 8 of 20




C. THE COVERED CAUSE OF LOSS

   1. Physical Loss

          49.   Losses due to the COVID-19 pandemic are a Covered Cause of Loss under the

Policy.

          50.   The presence of virus or disease can constitute physical damage to property, as the

insurance industry has recognized since at least 2006. When preparing so-called “virus” exclusions

to be placed in some policies, but not others, the insurance industry’s drafting arm, Insurance

Services Office, Inc. (“ISO”), circulated a statement to state insurance regulators that stated as

follows:

                Disease-causing agents may render a product impure (change its
                quality or substance), or enable the spread of disease by their
                presence on interior building surfaces or the surfaces of personal
                property. When disease-causing viral or bacterial contamination
                occurs, potential claims involve the cost of replacement of property
                (for example, the milk), cost of decontamination (for example,
                interior building surfaces), and business interruption (time element)
                losses. Although building and personal property could arguably
                become contaminated (often temporarily) by such viruses and
                bacteria, the nature of the property itself would have a bearing on
                whether there is actual property damage.
          51.   The COVID-19 pandemic caused direct physical loss of or damage to the Covered

Property under the Policy.

          52.   The COVID-19 pandemic renders the Covered Property unsafe, uninhabitable, or

otherwise unfit for its intended use, which constitutes direct physical loss.

          53.   Plaintiff’s loss of use of the Covered Property constitutes direct physical loss.

          54.   Plaintiff’s restriction of use of the Covered Property constitutes direct physical loss.

          55.   The “Covid-19 Effect” also produces physical loss of and damage to the property.



                                                                                                       8
          Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 9 of 20




       56.     Social anxiety over public health and society’s change in perception that indoor

establishments are unsafe due to COVID-19 creates “physical loss and damage” for purposes of

commercial property coverage.

       57.     The public’s and customers’ change in perception is the functional equivalent of

damage of a material nature or an alteration in physical composition.

       58.     Plaintiff’s business income loss coverage within the Policy was triggered.



   2. Civil Authority Orders

       59.     The presence of COVID-19 has prompted civil authorities throughout the country

to issue orders mandating the suspension of non-essential businesses across a wide range of

industries, including civil authorities with jurisdiction over Plaintiff’s business.

       60.     On March 6, 2020, Pennsylvania Governor Tom Wolf signed an emergency disaster

declaration triggering a public health state of emergency in the Commonwealth due to COVID-

19. See the Declaration attached as Exhibit 3.

       61.     On March 19, 2020, Pennsylvania Governor Tom Wolf issued an Order requiring

all non-life sustaining businesses in the Commonwealth to cease operations and close all physical

locations until further notice. Life-sustaining businesses that were permitted to remain open were

required to follow “social distancing practices and other mitigation measures defined by the

Centers for Disease Control.” See the Order attached as Exhibit 4.

       62.     On March 23, 2020, Governor Wolf issued a Stay-at-Home Order for residents of

Philadelphia, Allegheny, Bucks, Chester, Delaware, Monroe and Montgomery Counties. See the

Order attached as Exhibit 5




                                                                                                 9
           Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 10 of 20




          63.   On March 26, 2020, the Pennsylvania Department of Health amended its mandate,

prohibiting all non-emergent dental procedures in the absence of negative pressure rooms and N95

masks– equipment that dentist like Handel do not have. Order attached as Exhibit 6.

          64.   On April 1, 2020, Governor Wolf extended the Stay-At-Home Order to the entire

Commonwealth of Pennsylvania. See the Order attached as Exhibit 7.

          65.   These Orders and proclamations, as they relate to the closure of all “non-essential

businesses” evidence an awareness on the part of both state and local governments that COVID-

19 causes damage to property. This is particularly true in places such as Plaintiff’s business where

the requisite contact and interaction causes a heightened risk of the property becoming

contaminated by COVID-19.

          66.   Plaintiff’s business income loss was triggered with each restrictive civil authority

action and order which prohibited access to the Covered Property.

          67.   Further, Plaintiff’s Covered Property suffered “direct physical loss or damage” due

to the Governor of Pennsylvania’s Order (and other local governmental orders) mandating that

Plaintiff discontinue its primary use of the Covered Property. The Governor’s Order, in and of

itself, constitutes a Covered Cause of Loss within the meaning of the Policy.

   3. The Virus Exclusion

          68.   The Policy contains a coverage exclusion for “loss or damage caused by or resulting

from any virus, bacterium or other microorganism” (Form BP 00 03 07 13)(the “Virus Exclusion”).

          69.   The Virus Exclusion does not preclude coverage for Plaintiff’s claim under the

Policy.




                                                                                                  10
         Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 11 of 20




       70.     The insurance industry, through the ISO, and including Defendant, understood that

the presence of a virus caused damage to property which would trigger coverage under the business

income or Civil Authority coverage forms.

       71.     Nevertheless, through the ISO, the industry represented to the Insurance

Department that there was no coverage for damage caused by viruses under the ISO policies, and

therefore, the virus exclusion did not change the policy or reduce coverage. No premium reduction

was associated with the addition of the virus exclusion.

       72.     Plaintiff did not negotiate for the inclusion of the Virus Exclusion.

       73.     Plaintiff did not receive any premium reduction for the inclusion of the Virus

Exclusion.

       74.     Plaintiff did not receive any benefit or consideration for the inclusion of the Virus

Exclusion.

       75.     Plaintiff did not receive the benefit of any bargain related to the Virus Exclusion.

       76.     Defendant received the unilateral benefit of excluding coverage for a risk while also

receiving the same or even greater premium for the lesser coverage.

       77.     A business and/or property owner who was even aware of the virus exclusion would

conclude that the exclusion related to liability claims against the insured for transmitting the virus,

not property damage claims.

       78.     To the extent that the governmental orders, in and of themselves, constitute direct

physical loss of or damage to Plaintiff’s Covered Property, and/or preclusion of access to the

Covered Property because of a Civil Authority order related to damage to nearby properties, the

Virus Exclusion simply does not apply.




                                                                                                    11
         Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 12 of 20




       79.     Defendant should be estopped from enforcing the Virus Exclusion, on principles of

regulatory estoppel, as well as general public policy.

       80.     In 2006, two insurance industry trade groups, Insurance Services Office, Inc.

(“ISO”) and the American Association of Insurance Services (“AAIS”), represented hundreds of

insurers in a national effort to seek approval from state insurance regulators for the adoption of the

Virus Exclusion.

       81.     In their filings with the various state regulators (including Pennsylvania), on behalf

of the insurers, ISO and AAIS represented that the adoption of the Virus Exclusion was only meant

to “clarify” that coverage for “disease-causing agents” has never been in effect, and was never

intended to be included, in the property policies.

       82.     Specifically, in its “ISO Circular” dated July 6, 2006 and entitled “New

Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to

the state regulatory bodies that:

                   While property policies have not been a source of recovery for
                   losses involving contamination by disease-causing agents, the
                   specter of pandemic or hitherto unorthodox transmission of
                   infectious material raises the concern that insurers employing
                   such policies may face claims in which there are efforts to expand
                   coverage to create sources of recovery for such losses, contrary
                   to policy intent.
       83.     Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented:

                   Property policies have not been, nor were they intended to be, a
                   source of recovery for loss, cost or expense caused by disease-
                   causing agents. With the possibility of a pandemic, there is
                   concern that claims may result in efforts to expand coverage to
                   create recovery for loss where no coverage was originally
                   intended . . .

                   This endorsement clarifies that loss, cost, or expense caused by,
                   resulting from, or relating to any virus, bacterium, or other

                                                                                                   12
         Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 13 of 20




                  microorganism that causes disease, illness, or physical distress or
                  that is capable of causing disease, illness, or physical distress is
                  excluded…

       84.     The foregoing representations made by the insurance industry were false.

       85.     By 2006, the time of the state applications to approve the Virus Exclusion, courts

had repeatedly found that property insurance policies covered claims involving disease-causing

agents, and had held on numerous occasions that any condition making it impossible to use

property for its intended use constituted “physical loss or damage to such property.”

       86.     Upon information and belief, the insurance department relied on the industry's and

Defendant’s representation when the department approved the Virus Exclusion for inclusion in

standard comprehensive policies without a reduction in premiums to balance a reduction in

coverage.

       87.     The foregoing assertions by the insurance industry (including Defendant), made to

obtain regulatory approval of the Virus Exclusion, were misrepresentations and for this reason,

among other public policy concerns, Defendant should now be estopped from enforcing the Virus

Exclusion to avoid coverage of claims related to the COVID-19 pandemic.

       88.     In securing approval for the adoption of the Virus Exclusion by misrepresenting to

the state regulators that the Virus Exclusion would not change the scope of coverage, Defendant

effectively narrowed the scope of the insuring agreement without a commensurate reduction in

premiums charged.

       89.     Under the doctrine of regulatory estoppel, the Court should not permit Defendant

to benefit from this type of duplicitous conduct before the state regulators.

       90.     Upon information and belief, Defendant has denied, or will deny, all claims for

coverage under their “all-risk” property damage policies issued by Defendant.



                                                                                               13
            Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 14 of 20




       91.      Defendant’s denial of lost business income claims left Plaintiff and similarly

situated business without vital coverage acquired to ensure the survival of their business during

the suspension of operations.

       92.      Meanwhile, Defendant receives the benefit of an exclusion for which Plaintiff and

similarly situated insureds received no bargain, reduction of premiums or any benefit whatsoever.

       93.      Even if the virus exclusion were deemed enforceable, by its very terms the virus

exclusion in the policy only applies to “loss or damage” and not expenses.

D. IMPACT ON PLAINTIFF

       94.      On or about March 13, 2020, as a direct result of the COVID-19 pandemic and

closure Orders referenced herein, Plaintiff was forced to close the doors of its non-life sustaining

business.

       95.      Because people—employees, patients and others— frequent all areas of Plaintiff’s

property, there is an ever-present risk that the Covered Property is contaminated and would

continue to be contaminated if the business remained open to the public.

       96.      As a dental practice, Plaintiff operates in a close environment where patients, staff

and doctors are directly next to each other, and are using tools, instruments and surfaces which

must be free from contaminants.

       97.      Because business is conducted in an enclosed building, the Covered Property is

more susceptible to being or becoming contaminated, as respiratory droplets are more likely to

remain in the air or infect surfaces within the Covered Property for far longer or with significantly

increased frequency as compared to facilities with open-air ventilation.

       98.      Dental procedures produce saliva particles which aerosolize, meaning they can

become fine and hang in the air for extended periods of time.



                                                                                                  14
           Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 15 of 20




          99.    Plaintiff’s practice is highly susceptible to contamination and damage.

          100.   Plaintiff’s business is also highly susceptible to rapid person-to-property transmission

of the virus, and vice-versa, because the activities of the employees and patients require them to

interact in close proximity to the property and to one another.

          101.   The virus is physically impacting the Covered Property.            Any effort by the

Defendants to deny the reality that the virus has caused physical loss and damage would constitute

a false and potentially fraudulent misrepresentation that could endanger the Plaintiff and the

public.

          102.   As a direct result of the COVID-19 pandemic and the Closure Orders, Plaintiff has

incurred, and continues to incur, among other things, a substantial loss of business income and

additional expenses covered under the Policy

          103.   The covered losses incurred by Plaintiff and owed under the Policy increase daily.

          104.   Plaintiff submitted a claim to Defendant under the Policy for its losses.

          105.   On May 28, 2020, Defendants wrongfully denied Plaintiff’s claim.

          106.   A declaratory judgment that the Policy provides coverage will ensure that

Plaintiff’s reasonable expectations of coverage are met and prevent Plaintiff from being left

without vital coverage acquired to ensure the survival of the business.

          107.   A declaratory judgment that the Policy provides coverage will also further the

public policy of this Commonwealth.




                                                                                                      15
           Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 16 of 20




                                      CAUSES OF ACTION

                                           COUNT I
                                      DECLARATORY RELIEF

          108.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          109.   The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

          110.   Declaratory relief is intended to minimize “the danger of avoidable loss and

unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure § 2751 (3d ed. 1998).

          111.   Plaintiff requests a Declaratory Judgment to affirm that the Policy provides

business income coverage because of losses attributable to civil authority actions, and because the

denial violates public policy.

          112.   Plaintiff further requests a Declaratory Judgment that the Exclusion of Loss Due to

Virus or Bacteria does not apply to the business income losses incurred by Plaintiff, and that

Defendant is estopped from enforcing the Virus Exclusion.

          113.   Plaintiff’s interest in the Policy and the declaratory relief sought is direct,

substantial, quantifiable, and immediate.

          114.   An actual controversy has arisen between Plaintiff and Defendant as to the rights,

duties, responsibilities and obligations of the parties under the Policy to reimburse Plaintiff for its

business income loss. Plaintiff contends and, upon information and belief, Defendant disputes and

deny that:

                                                                                                    16
         Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 17 of 20




               a. Plaintiff sustained direct physical loss of or damage to the Covered
                  Property under the Policy;

               b. The Plaintiff is entitled to coverage for business income loss and extra
                  expense;

               c. The Policy provides business income coverage in the event that COVID-
                  19 directly or indirectly caused a loss and/or damage at the Covered
                  Property or immediate area of the Covered Property;

               d. The closure Orders described herein constitute a prohibition of access to
                  the Covered Property;

               e. The prohibition of access by the closure Orders described herein has
                  specifically prohibited access as defined in the Policy;

               f. The closure Orders described herein trigger coverage;

               g. The Policy provides coverage to Plaintiff for any current and future
                  closures due to physical loss or damage directly or indirectly resulting from
                  COVID-19 under the Civil Authority Coverage;

               h. The Virus Exclusion is void as against public policy as it pertains to the
                  closure Orders described herein;

               i. The Virus Exclusion does not apply to business income loss or losses from
                  an Order of a civil authority; and

               j. Defendant is estopped from enforcing the Virus Exclusion.

       115.       Resolution of the duties, responsibilities and obligations of the Parties is necessary

as no adequate remedy at law exists and a judicial declaration is required to resolve the dispute and

controversy.




                                                                                                     17
           Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 18 of 20




                                        COUNT II
                         BREACH OF CONTRACT - COMPENSATORY RELIEF

          116.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          117.   At all times relevant hereto, Plaintiff was an insured under the Policy with

Defendants.

          118.   Plaintiff purchased, elected and paid premiums to Defendant for the property,

business income and extra expense, civil authority and additional coverages applicable to the

losses claimed in this action.

          119.   All the information regarding the insured’s business and risks thereof was known

to Defendant when the Policy was issued.

          120.   Plaintiff is entitled to recover all losses caused by COVID-19 and/or civil authority

orders.

          121.   Defendant was advised of Plaintiff’s claims and demand for coverage under the

Policy.

          122.   Plaintiff complied with all requirements of the Policy.

          123.   Defendant is duty bound and obligated to act in good faith towards the insured

under the Policy to make fair and reasonable efforts and offers to resolve Plaintiff’s claim.

          124.   Defendant breached the terms and provisions of the Policy by denying the claims

of Plaintiff for all losses caused by COVID-19 and the civil authority orders.

          125.   The breach of the indemnification obligations under the Policy by Defendant has

caused Plaintiff to suffer loss and harm.




                                                                                                   18
         Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 19 of 20




       126.     Defendant is required to pay Plaintiff all covered losses caused by COVID-19 and

civil authority orders including business income, extra expense, contamination civil authority and

other coverages under the Policy.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court enter judgment against the Defendant and declare,

as a matter of law, the following:

              a. The civil authority orders prohibit access to Plaintiff’s Covered
                 Property;

              b. The civil authority orders “prohibit access” as defined in the Policy;

              c. The civil authority coverage applies to Plaintiff due to physical loss
                 or damage at the Covered Property or other premises in the
                 immediate area of the Covered Property;

              d. The Plaintiff is entitled to coverage for business income loss;

              e. Plaintiff sustained direct physical loss of or damage to the Covered
                 Property under the Policy;

              f. The Virus Exclusion is void as against public policy as it pertains
                 to the closure Orders described herein;

              g. The Virus Exclusion does not apply to business income loss or
                 losses from an Order of a civil authority;

              h. Defendant is estopped from enforcing the Virus Exclusion;

              i. The inability to use the Covered Property amounts to a physical
                 loss or damage as defined in the Policy;

              j. Defendants’ denial of coverage for losses caused by the referenced
                 civil authority orders violates public policy; and

              k. Defendant’s denial of coverage for losses caused by the referenced
                 civil authority orders amounts to a breach of contract.

                                                                                                19
         Case 2:20-cv-03198-HB Document 14 Filed 09/08/20 Page 20 of 20




       Plaintiff further seeks an Order requiring Defendant to pay Plaintiff all covered losses

caused by loss of access to the Insured Premises, including business income, extra expense,

contamination, civil authority and other coverages under the Policy; and such other relief as the

Court deems appropriate.



                                  JURY TRIAL DEMANDED


       Plaintiff demands a trial by jury on all issues so triable.


Dated: September 8, 2020                               Respectfully submitted,

                                                       ANAPOL WEISS


                                               By:     ________________________
                                                       Sol H. Weiss, Esquire
                                                       James R. Ronca, Esquire
                                                       Gregory S. Spizer, Esquire
                                                       Ryan D. Hurd, Esquire
                                                       Paola Pearson, Esquire
                                                       One Logan Square
                                                       130 N. 18th Street, Suite 1600
                                                       Philadelphia, PA 19103
                                                       sweiss@anapolweiss.com
                                                       jronca@anapolweiss.com
                                                       gspizer@anapolweiss.com
                                                       rhurd@anapolweiss.com
                                                       ppearson@anapolweiss.com

                                                       Counsel for Plaintiff




                                                                                               20
